DETAILED ACTION
Responsive to the Applicant reply filed on 03/17/2022, Applicant’s amendments to claims, filed on 11/17/2021, have been entered and respective arguments carefully considered and responded in following.
The following claims are pending on the merit: Claims 1-17, 19, 21 and 22. 
The following claims are amended: Claims 1, 9, 16, 17 and 19. 
The following claims are canceled: Claims 18 and 20. 
The following claims are newly added: Claims 21 and 22.  
Claims 1-17, 19, 21 and 22 are rejected. This rejection is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see claims 1, 9 and 19 filed on 11/17/2021 and Applicant’s Remarks, Page 2-7, Applicant's arguments filed 03/17/2022, Page2-7, with respect to claim objection and rejections have been fully considered and are persuasive.  The objection and rejection were withdrawn except claim rejection – 35 USC § 112. 
In response to arguments regarding claim rejection – 35 USC § 112, Page 2-3, Figs. 5, 7, 8 and relevant paragraphs were reviewed during the interview on 04/12/2022.  First, Fig. 5, 7 and relevant paragraphs 0046-0051 discloses “basic steps of the method of activating the application (interface) associated with the pattern of user input when the device is in locked mode.” However, they do not explicitly clarify whether or not there is a currently active application. Although the current application states, in para. 0046, Page 5, ln. 11-12, “The mentioned software can assign different types of patterns for different applications, types of user interface, etc.”, it does not explicitly states whether or not application is currently active, and how the software explicitly assigns patterns for different application in situations when screen in on/off. Second, Fig. 8 and relevant paragraphs 0052-0057 state an approximate view of the radial interface, which in the preferred variant is activated when user input is recognized according to the claimed method. The current application states, in para. 0037,“If the saved pattern and the trajectory pattern (103) of the user input match, the associated application is activated, in particular, the radial user interface (FIG. 8).” However, the embodiment is not related to the locked/unlocked mode in Fig. 5 and 7. For this reason, the argument is not persuasive and further clarification is required for the limitations. Therefore, the rejection is maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17, 19, 21 and 22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The independent claims 1, 9 and 16 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendment filed 11/17/2021 are reproduced below.
“ A method for activating an application using a screen of an electronic device, the method comprising: 
- forming a pattern of a gestural activation on the device screen, wherein said pattern contains a gesture path that contains at least two contact areas on the screen, and each of said areas is located in different corner areas of the screen; 
- defining a first area of contact on the screen, wherein said first area of contact contains at least one area located near a first corner of the screen; 
- saving in memory of the device information about said pattern; 
- determining a contact of a user with said first area of contact on the screen; 
- determining an interaction of the user with the screen, wherein said interaction is a curve movement from said first area of contact to a second area of contact, without an interruption of the user contact with the screen during said movement, and wherein the second area of contact contains at least one other area located near a second corner of the screen, the second corner of the screen being different from and adjacent to the first corner of the screen; 
- comparing information about the user interaction with said saved information about the pattern;
- determining whether there is a currently active application;
- provided that a determination is made that there is no currently active application, activating a new application for the user when the information about the user interaction coincides with the saved information about the pattern, in situations when the screen is on and in situations when the screen is off; and 
- provided that a determination is made that there is a currently active application, activating a predefined feature of the currently active application for the user when the information about the user interaction coincides with the saved information about the pattern, in situations when the screen is on and in situations when the screen is off.”

The examiner reviewed Figs. 5, 7, 8 and relevant paragraphs. First,  Fig. 5, 7 and relevant paragraphs 0046-0051 discloses “basic steps of the method of activating the application (interface) associated with the pattern of user input when the device is in locked mode.” However, they do not explicitly clarify whether or not there is a currently active application. Although the current application states, in para. 0046, Page 5, ln. 11-12, “The mentioned software can assign different types of patterns for different applications, types of user interface, etc.”, it does not explicitly states whether or not application is currently active, and how the software explicitly assigns patterns for different application in situations when screen in on/off. Second, Fig. 8 and relevant paragraphs 0052-0057 state an approximate view of the radial interface, which in the preferred variant is activated when user input is recognized according to the claimed method. The current application states, in para. 0037,“If the saved pattern and the trajectory pattern (103) of the user input match, the associated application is activated, in particular, the radial user interface (FIG. 8).” However, the embodiment is not related to the locked/unlocked mode in Fig. 5 and 7. For this reason, the argument is not persuasive and further clarification is required for the limitations. For such reason, independent claims 1, 9 and 16 are rejected under 35 U.S.C. 112(a). All dependent claims inherit the deficiencies of the claims upon which ultimate claims and are rejected as well.

Allowable Subject Matter
Claims 1-17, 19, 21 and 22 would be allowable over prior arts. However, claims are not in condition of allowance because of 35 U.S.C. 112(a) rejections.
No statement for examiner's reason for allowable matter over prior arts: Applicant’s remarks filed on 03/17/2021, are persuasive as applicant's reply makes evident the reason for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nomachi  et al. (US 9875017 B2): (Col. 1, ln. 65-Col.2, ln.11) A program according to an embodiment is: a computer program product having computer instructions, stored on a non-transitory computer readable storage medium, for enabling a computer of a device including a touch screen display executing the computer instructions to perform operations comprising: detecting, by the touch screen display, that a physical body has moved in a predetermined direction while contacting with the touch screen display; and causing an object on which a text is inputtable to be displayed on a screen displayed on the touch screen display along a trajectory of the detected moving .
Agnoli et al. (US 20170192627 A1): para. 0185-0187, FIGS. 9A-9E illustrate some embodiments of a radial menu 610 including a second ring 902, concentric to and outside the first ring 804 displaying the first sequence of selectable options 612. The input 920 is a selection input (e.g., a tap input on a touchscreen display) at a location on the display 600 that corresponds to the second option C8. In some embodiments, the input 920 includes a movement (such as a swipe gesture or a drag gesture on a touch-sensitive surface or a lateral movement of a mouse) at a location corresponding to a side of the second ring 902, and the second sequence of options 912 is scrolled in accordance with a direction of the movement and the side of the second ring.
Missig et al. (US 10175864 B2): (col.33, ln. 21-27, user interface object 1108-2 is moved from a former position 1108-2-a, to a new position 1108-2-b along display trajectory DT1, determined in accordance with touchpad trajectory TP1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493